IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                                  FILED
                                                                March 25, 2008
                               No. 07-60204
                             Summary Calendar                Charles R. Fulbruge III
                                                                     Clerk

AMIRALI MAKNOJIA; PARVEEN MAKNOJIA; ATAF AMIRALI MAKNOJIA,
also known as Mak Ahaf Amiral

                                           Petitioners

v.

MICHAEL B MUKASEY, U S ATTORNEY GENERAL

                                           Respondent


                    Petition for Review of an Order of the
                       Board of Immigration Appeals
                            BIA No. A78 554 911
                            BIA No. A79 005 449
                            BIA No. A79 005 448


Before JOLLY, DENNIS, and PRADO, Circuit Judges.
PER CURIAM:*
      Petitioners Amirali Maknojia (Maknojia), his wife Parveen Maknojia, and
their son Ataf Amirali Maknojia, natives and citizens of Pakistan, petition this
court for review of the Board of Immigration Appeals’ (BIA) decision dismissing
their appeal of the Immigration Judge’s (IJ) removal order. The Petitioners
contend that the BIA erred in affirming the IJ’s denial of their request for a

      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                       No. 07-60204

continuance pending the Department of Labor’s adjudication of Maknojia’s
application for labor certification. Both the IJ and the BIA determined that
Maknojia’s pending application for labor certification did not constitute good
cause to continue the removal proceedings. This determination was not an
abuse of discretion. See Ahmed v. Gonzales, 447 F.3d 433, 438-39 (5th Cir.
2006).
       The Petitioners also contend that the IJ’s denial of their request for a
continuance violated their due process right to pursue an adjustment of status
under 8 U.S.C. § 1255(i). This contention is unavailing because “discretionary
relief from removal, including an application for an adjustment of status, is not
a liberty or property right that requires due process protection.” See id. at 440.
       Accordingly, the Petitioners’ petition for review is DENIED.1




       1
        We recognize that on April 11, 2006, Parveen Maknojia’s I-140 visa petition was
approved. However, this evidence was never presented to the BIA and “our review is limited
to the administrative record.” Miranda-Lores v. INS, 17 F.3d 84, 85 (5th Cir. 1994). Instead,
the appropriate course of action is for Petitioners to file a motion to reopen to present such
evidence to the BIA. See 8 U.S.C. § 1229a(c)(7)(B); 8 C.F.R. § 1003.2(c)(2).

                                              2